November 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  DEVONIA T. GEORGE SLATER, Appellant

NO. 14-13-00693-CV                          V.

                  CHRISTOPHER LANE SLATER, Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, Christopher
Lane Slater, signed, May 31, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Devonia T. George Slater to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.